Citation Nr: 0030148	
Decision Date: 11/17/00    Archive Date: 11/22/00

DOCKET NO.  99-16 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a right knee 
disability, secondary to a service-connected left knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty from February 1970 to June 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision of the 
Department of Veterans Affairs (VA) Waco, Texas, Regional 
Office (RO).

A Travel Board Hearing was held on October 29, 1999, in Waco, 
Texas, before Jeff Martin, who is a Veterans Law Judge and 
was designated by the Chairman to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7102(b).  A transcript of the 
hearing is of record.


FINDINGS OF FACT

1.  All the facts relevant to this appeal have been properly 
developed, and VA has fully complied with its initial 
statutory duty to assist every claimant in developing all 
facts pertinent to his or claim for VA benefits.

2.  The veteran's statements of record regarding the absence 
of any post-service injury to the right knee are credible, 
and an orthopedic surgeon's September 1999 opinion indicating 
that the veteran has a right knee disability that may have 
been caused by his service-connected left knee disability, 
which is not challenged by any other medical opinion in the 
file, is probative.


CONCLUSION OF LAW

Service connection for a right knee disability, secondary to 
a service-connected left knee disability, is warranted.  
38 U.S.C.A. §§ 1110, 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, it is noted that VA law currently requires VA to 
assist a claimant in developing all facts pertinent to his or 
claim for VA benefits.  Such assistance shall include 
requesting information from other Federal departments or 
agencies, as required by 38 U.S.C.A. § 5106, and providing a 
medical examination to the claimant when such examination may 
substantiate entitlement to the benefits sought.  The 
Secretary, however, may decide a claim without providing such 
assistance when no reasonable possibility exists that such 
assistance will aid in the establishment of entitlement.  
38 U.S.C.A. § 5107(a). 

The Secretary shall consider all evidence and material of 
record in a case before the Department with respect to 
benefits under laws administered by the Secretary and shall 
give the claimant the benefit of the doubt when there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of the 
matter.  38 U.S.C.A. § 5107(b).  By reasonable doubt is meant 
one which exists because of an approximate balance of the 
positive and the negative evidence which does not 
satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability, as 
distinguished from pure speculation or remote possibility.  
38 C.F.R. § 3.102.

Except when otherwise provided by this title or by the 
Secretary in accordance with the provisions of Title 38 of 
the United States Code, a person who submits a claim for 
benefits under a law administered by the Secretary of VA 
shall have the burden of proof.  38 U.S.C.A. § 5107(c).

In general, service connection may be established for a 
disability if it is shown that the disability resulted from 
disease or injury that was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 
3.304.  Service connection may also be granted for any 
disease or injury diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  
38 C.F.R. § 3.303(d).

In the present case, the record shows that the veteran has 
been service-connected for a left knee disability since June 
1971, and that this disability is currently rated as 20 
percent disabling.  On appeal, the veteran contends that his 
current right knee impairment represents a disability that is 
secondary to the service-connected left knee disability.  In 
particular, he asserts that his having had to unconsciously 
favor his left knee throughout the years has caused his 
current right knee disability.

A June 1998 private medical record reveals a consultation for 
pain in both knees, which the veteran said he had had for 
several months.  The veteran indicated, according to this 
record, that he had injured his left knee during service and 
that, more recently, he had started having pain in the right 
knee as well, with swelling, aching, and popping.  The 
examination of both knees revealed bilateral patella femoral 
crepitance, "a little more on the right than the left," and 
X-Rays were negative other than for "a little concavity of 
the lateral facet and a little tilt there."  The subscribing 
examiner indicated that he thought that "this represents 
some early chondromalacia or degenerative changes in the 
patella femoral joint [although] his knee looks surprisingly 
good."

A September 1998 VA "joints" examination report reveals 
complaints of right knee pain for the last year and a half, 
worse in the last six months.  According to this report, the 
veteran said that he believed that his right knee had been 
stressed because he guarded his left knee.  He reported no 
history of right knee injuries, and indicated that he had 
worked for 17 years in a laboratory in which he had had to do 
a lot of walking and standing.  The examination of the 
veteran's knees was essentially normal, but it was noted that 
the veteran asserted that, during flare-ups, it was difficult 
to bend his knees, that he also suffered from stiffness, 
especially in the mornings, and that weather changes would 
cause a deep, achy pain in both knees.  Right knee strain and 
left knee chondromalacia were diagnosed.

In a September 1999 statement, a private orthopedic surgeon 
indicated the following:

[The veteran] has been under my care for 
treatment of oste[o]arthritis of his 
right knee.  He had a service-connected 
problem with his left knee.  Due to his 
altered gait, this service-connected 
problem with his left knee may have 
contributed to the degenerative arthritis 
in his right knee.  If you have any 
questions regarding his right knee, do 
not hesitate to let me know.

At the October 1999 Travel Board Hearing, the veteran 
restated his contentions of record to the effect that he 
currently suffered from a right knee impairment, secondary to 
his service-connected left knee disability.

The Board has carefully reviewed all the evidence in the 
file, and finds the veteran's statements regarding the 
absence of any post-service injury to the right knee to be 
credible.  The Board also finds that the private orthopedic 
surgeon's September 1999 opinion indicating that the veteran 
has a right knee disability that may have been caused by the 
service-connected left knee disability is probative enough in 
this case, especially since there is no other medical opinion 
in the file challenging it.  In view of these findings, the 
Board concludes, resolving any reasonable doubt in favor of 
the veteran, that service connection for a right knee 
disability, secondary to the service-connected left knee 
disability, is warranted.


ORDER

Service connection for a right knee disability, secondary to 
the service-connected left knee disability, is granted.


		
	JEFF MARTIN
	Veterans Law Judge
	Board of Veterans' Appeals

 

